NOTE: This order is nonprecedential
United States Court of AppeaIs
for the Federal Circuit
HERBERT E. GREGORY,
Petiti0n,er,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respon,den,t.
2011-317s _
Petition for review of the Merit Systems Protection
Board in case no. DC0731110018-I-1.
ON MOTION
ORDER
The General Services Administration moves to reform
the official caption to designate the Merit Systems Protec-
tion Board as the respondent, and for an extension of time
fore the Board to file its brief Herbert E. Gregory op-
poses the motion to reform the caption
Pursuant to 5 U.S.C. § 7703(a)(2), the Board is desig-
nated as the respondent when the Board's decision con-
cerns the procedure or jurisdiction of the Board. The
employing agency is designated as the respondent when

GREGORY V. MSPB
2
the Board reaches the merits of the underlying case. We
determine that the Board should be designated as the
respondent.
Accordingly,
IT ls 0RDERED THAT:
(l) The motions are granted The revised official cap-
tion is reflected above.
(2) The Board should calculate its brief due date from
the date of this order.
FoR THE CoURT
SEP 2 7  lsi Jan Horbaly "
Date J an Horbaly
cc: Herbert E. Gregory
S
DeVin A. Wolak, Esq.
Clerk
lo
Calvin Morrow, Esq. (Copy of Petitioner's Informal
Brief Enclosed)
FILEB
s.s. count F ron
ms FEo§RAlPd;§'éhlr
SEP 2 7 2011
JAN HORBALY
CLERK